UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILIP MICHAEL SEBOLT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cr-00033-JAG-1)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Michael Sebolt, Appellant Pro Se.    Thomas Kennerly
Johnstone, IV, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, Elizabeth Wu, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Philip Sebolt appeals the district court’s order denying

his motion for appointment of counsel and for an extension of

time to file a motion for a new trial, pursuant to Fed. R. Crim.

P. 33.     We review for abuse of discretion the district court’s

denial     of    a     motion    for    appointment      of    counsel       or   for   an

extension of time.              See United States v. Cates, 716 F.3d 445,

446   (7th      Cir.    2013)    (extension      of   time);        United    States    v.

Williamson, 706 F.3d 405, 418 n.11 (4th Cir. 2013) (motion under

18 U.S.C. § 3006A (2012)); Miller v. Simmons, 814 F.2d 962, 966

(4th Cir. 1987) (motion for counsel).                      We review questions of

law de novo.           United States v. Westbrooks, 780 F.3d 593, 595

(4th Cir. 2015).

      As   Sebolt       recognizes,       this   court   has    already       determined

that there exists no constitutional right to counsel in a post-

appeal Rule 33 motion.            Williamson, 706 F.3d at 415.               Insofar as

Sebolt seeks to revisit this holding, “[a] panel of this court

cannot overrule, explicitly or implicitly, the precedent set by

a prior panel of this court.”               United States v. Rivers, 595 F.3d

558, 564 n.3 (4th Cir. 2010) (internal quotation marks omitted).

      The exculpatory evidence Sebolt seeks is, at this juncture,

purely     speculative.            Even    assuming      he    could     obtain     such

evidence,       and    despite    his     arguments   to      the    contrary,     Sebolt

could not demonstrate the diligence required for granting Rule

                                             2
33 relief.      See United States v. Moore, 709 F.3d 287, 292 (4th

Cir. 2013) (citing United States v. Chavis, 880 F.2d 788, 793

(4th Cir. 1989)) (discussing test).              Because the district court

was not required to authorize Sebolt’s fishing expedition, we

discern    no    abuse       of   discretion    in     the    district        court’s

discretionary denial of counsel or an extension of time to file

a Rule 33 motion.        See Whisenant v. Yuam, 739 F.2d 160, 163 (4th

Cir   1984)     (discussing       exceptional     circumstances       warranting

discretionary       appointment      of   counsel),      abrogated       on     other

grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296 (1989).

      Accordingly, we affirm the district court’s judgment.                        We

dispense     with     oral    argument    because      the    facts   and       legal

contentions     are   adequately     presented    in    the   materials        before

this court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                          3